                                   IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF UTAH


          UNITED STATES OF AMERICA,                                 MEMORANDUM DECISION AND
                                                                    ORDER OVERRULING OBJECTIONS
                                    Plaintiff,                      REGARDING INCLUSION OF
                                                                    AFFILIATES AND SUBSIDIARIES
          v.
                                                                    Case No. 2:15-cv-00828-DN
          RAPOWER-3, LLC; INTERNATIONAL
          AUTOMATED SYSTEMS, INC.;                                  District Judge David Nuffer
          LTB1, LLC; R. GREGORY SHEPARD;
          and NELDON JOHNSON,

                                    Defendants.


                 The Memorandum Decision and Order on Receiver’s Motion to Include Affiliates and

      Subsidiaries in Receivership (“Affiliates Order”) states that “[a]ny person who may have an

      objection to” the Affiliates Order, “whether in whole or in part, must file such objection in this

      case within 21 days of receiving actual notice of” the Affiliates Order “or else such objection

      shall be considered waived.” 1 Since then, XSun Energy LLC has filed a timely objection to the

      Affiliates Order; 2 Solco I LLC has filed a timely objection to the Affiliates Order; 3 and Solstice

      Enterprises Inc., Black Night Enterprises Inc., Starlite Holdings Inc., and N.P. Johnson Family

      Limited Partnership have filed a timely objection to the Affiliates Order. 4 All three objections



      1
          Docket no. 636 (“Affiliates Order”), filed May 3, 2019.
      2
        XSun Energy LLC’s Objection to Order on Memorandum and Decision and Order on Receiver’s Motion to
      Include Affiliates and Subsidiaries in Receivership, docket no. 664, filed May 23, 2019; see Receiver’s Response to
      Objections to Memorandum Decision and Order Including Affiliates and Subsidiaries in Receivership Estate
      (“Response”), docket no. 687, filed June 6, 2019.
      3
       Solco I LLC’s Objection to Order on Memorandum and Decision and Order on Receiver’s Motion to Include
      Affiliates and Subsidiaries in Receivership, docket no. 665, filed May 23, 2019; see Response, supra note 2.
      4
       Solstice Enterprises Inc., Black Night Enterprises Inc., Starlight Holdings Inc., N.P. Johnson Family Limited
      Partnership’s Objection to Order on Memorandum and Decision and Order on Receiver’s Motion to Include
      Affiliates and Subsidiaries in Receivership, docket no. 675, filed May 24, 2019; see Response, supra note 2; see also




elm
(collectively, the “Objections”) are essentially identical and argue the same thing: that the

Affiliates Order violates the objectors’ procedural due process rights.

            XSun Energy LLC, Solco I LLC, and Solstice LLC previously made this same argument

(nearly verbatim), and it was rejected. 5 For the same reasons as before, it is rejected again today.

            It has already been established that each of the objectors “received timely and sufficient

notice of the” Receiver’s Motion to Include Affiliates and Subsidiaries in the Receivership

Estate 6 and was “afforded an adequate opportunity to be heard with respect to it.” 7 The

Objections do not raise a genuine dispute regarding this issue or as to any other material fact

stated in the Affiliates Order. As a result, the objectors were afforded due process prior to

issuance of the Affiliates Order, and, by allowing them to raise further objections after that order

was entered, they were afforded additional due process.

                                                     ORDER

            THEREFORE, IT IS HEREBY ORDERED that the Objections 8 are OVERRULED.

            Signed July 8, 2019.
                                                      BY THE COURT:



                                                      David Nuffer
                                                      United States District Judge




Solstice Enterprises Inc., Black Night Enterprises Inc., Starlight Holdings Inc., N.P. Johnson Family Limited
Partnership’s Objection to Order on Memorandum Decision and Order on Receiver’s Motion to Include Affiliates
and Subsidiaries in Receivership, docket no. 666, filed May 23, 2019; Notice of Deficiency, docket no. 667, filed
May 23, 2019.
5
  Response to Receiver’s Report and Recommendation and Motion to Include Affiliates and Subsidiaries in the
Receivership Estate, docket no. 596, filed March 15, 2019; see Affiliates Order, supra note 1.
6
    Docket no. 582, filed March 1, 2019.
7
    Affiliates Order, supra note 1, at 3.
8
    Docket no. 664, filed May 23, 2019; Docket no. 665, filed May 23, 2019; Docket no. 675, filed May 24, 2019.



                                                                                                                    2
